        Case 1:21-cr-00081-SHS Document 27 Filed 09/07/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                                     Consent
                                                             Order of Restitution
               V.

DA YSHA WN HILL,                                             21-CR-81 (SHS)

        a/k/a "Weezy"


        Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Patrick R. Moroney, Assistant

United States Attorney, of counsel; the presentence report; the Defendant's conviction on Count

One of the above Indictment; and all other proceedings in this case, it is hereby ORDERED :

        1.     Amount of Restitution

        Dayshawn Hill, the Defendant, shall pay restitution in the total amount of $400, pursuant

to 18 U. S.C. § 3663A, to the victims of the offense charged in Count One. The names, addresses,

and specific amounts owed to each victim are set forth in the Schedule of Victims, attached hereto

as Schedule A. Upon advice by the United States Attorney's Office of a change of address of a

victim, the Clerk of the Court is authorized to send payments to the new address without further

order of this Court.

               A.       Joint and Several Liability

        Restitution is not joint and several with other defendants or with others not named herein .

               B.       Apportionment Among Victims

        Restitution shall be paid to the victim(s) identified in the Schedule, of Victims, attached

hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed proportionally

to each victim based upon the amount of loss for each victim, as set forth more fully in Schedule

A.

2020.01.09
       Case 1:21-cr-00081-SHS Document 27 Filed 09/07/21 Page 2 of 5




       2.      Schedule of Payments

       Pursuant to 18 U .S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

       In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.

§ 3572(d)(l) and (2). The Defendant shall commence monthly installment payments in an

amount equal to 10 percent of the Defendant' s gross income, payable on the 1st of each month,

upon release from prison.

       While serving the term of imprisonment, the Defendant shall make installment payments

toward his restitution obligation, and may do so through the Bureau of Prisons' (BOP) Inmate

Financial Responsibility Plan (IFRP). Pursuant to BOP policy, the BOP may establish a payment

plan by evaluating the Defendant's six-month deposit history and subtracting an amount

determined by the BOP to be used to maintain contact with family and friends. The remaining

balance may be used to determine a repayment schedule. BOP staff shall help the Defendant

develop a financial plan and shall monitor the inmate's progress in meeting his restitution

obligation. Any unpaid amount remaining upon release from prison will be paid in an amount

equal to 10 percent of the Defendant's gross income on the first of each month.

       If the Defendant defaults on the payment schedule set forth above, the Government may

pursue other remedies to enforce the judgment.

       3.      Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

                                                  2
        Case 1:21-cr-00081-SHS Document 27 Filed 09/07/21 Page 3 of 5




"SDNY Clerk of the Court" and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his name and the docket number of this case on each check or money order.

Credit card payments must be made in person at the Clerk's Office. Any cash payments shall be

hand delivered to the Clerk' s Office using exact change, and shall not be mailed. For payments

by wire, the Defendant shall contact the Clerk' s Office for wiring instructions.

       4.       Additional Provisions

       The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release) , and the United States Attorney ' s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn : Financial Litigation

Unit) of (1) any change of the Defendant' s name, residence, or mailing address or (2) any material

change in the Defendant's financial resources that affects the Defendant's ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets .

        5.      Restitution Liability

        The Defendant' s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant's release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant' s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U .S.C. § 3613( c) shall continue

until the estate receives a written release of that liability.



                                                     3
        Case 1:21-cr-00081-SHS Document 27 Filed 09/07/21 Page 4 of 5




       6.      Sealing

       Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal , except that copies may be retained and used or disclosed

by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.


       AGREED AND CONSENTED TO:

       AUDREY STRAUSS
       United States Attorney for the
       Southern District of New York


       :rl~M
           ~~f1k7
       One Saint Andrew' s Plaza
                                                                       61412021
                                                                      DATE

       New York, NY 10007
       Tel.: (212) 637-2330


       By: Isl Dayshawn Hill                                          811912021
       DA YSHA WN HILL                                                DATE
       Defendant


        By: Isl Marne L. Lenox                                        8/1912021
       MARNE LENOX, ESQ.                                              DATE
       Federal Defenders of New York
       52 Duane Street, 10th Fl.
       New York, NY 10007
       Tel: (212) 417-8721


        SO ORDERED:



                                                                      ~
                                                                      DATE
                                                                                        j/JJ
                                                  4
Case 1:21-cr-00081-SHS Document 27 Filed 09/07/21 Page 5 of 5




   SCHEDULE A (FILED UNDER SEAL)




                              5
